Citation Nr: 0821644	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-01 015	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to a rating in excess of 10 percent for 
service-connected scars of the right flank from a shell 
fragment wound (SFW).

3. Whether a timely substantive appeal was received in 
connection with the rating decision issued on February 18, 
2002.

4. Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy of the right 
lower extremity.

5. Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy of the left lower 
extremity.

6. Entitlement to a rating for total disability due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter, and A.J.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  He is the recipient of the Combat Infantryman Badge 
and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2003, 
January 2004, July 2006, and January 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The Board observes that the original claim for an increased 
rating for service-connected peripheral neuropathy of the 
right and left lower extremities was denied in a July 2006 
rating decision.  Thereafter, the veteran requested 
reconsideration of the claim and the issues were 
readjudicated in the January 2007 rating decision.  The 
veteran then filed a timely notice of disagreement (NOD).  
Although the veteran specifically addressed the January 2007 
rating decision in his NOD, the NOD was also timely with the 
July 2006 rating decision.  Therefore, the Board determines 
that the July 2006 rating decision is on appeal with regard 
to the veteran's increased rating claims for his peripheral 
neuropathy.  Cf. Jennings v. Mansfield, 509 F.3d 1362 (2007) 
(a claim becomes final and subject to a motion to reopen only 
after the period for appeal has run, and any interim 
submissions before finality must be considered by the VA as 
part of the original claim).

In March 2007, the veteran and a friend, A.J., testified at a 
hearing before a Decision Review Officer, sitting at the RO.  
The veteran and his daughter testified at a videoconference 
hearing before the undersigned Veterans Law Judge in March 
2008.  Transcripts of these hearings are associated with the 
claims file.

The February 2003 rating decision denied an increased rating 
for service-connected scars of the right flank from SFW.  
However, the Board observes that, although 10 percent is the 
maximum benefit available under Diagnostic Code 7804, under 
which the disability is currently rated, a scar disability 
may be rated separately under additional diagnostic codes.  
Thus, although the veteran has been assigned a higher rating, 
it is still less than the maximum benefit available; 
therefore, his appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The issues of entitlement to ratings in excess of 10 percent 
each for service-connected peripheral neuropathy of the right 
and left lower extremities and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims, explained to him who was responsible 
for submitting such evidence, and developed all available 
evidence necessary for an equitable disposition of the 
claims.

2. Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.
3. Service-connected scars of the right flank from SFW are 
adherent to the underlying tissue, superficial, stable, pale, 
and atrophic; exhibiting mild depression of the contour 
surface, but without inflammation, keloid formation, or 
edema; and accompanied by muscle spasms and pain.

4. The veteran filed a timely notice of disagreement in 
February 2002 with regard to the February 2002 rating 
decision denying service connection for liver cirrhosis.

5. No substantive appeal was received within one year of the 
rating decision issued on February 18, 2002 or 60 days of the 
September 26, 2002 statement of the case (SOC), issued in 
response to the veteran's February 2002 notice of 
disagreement.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2. The criteria for a rating in excess of 10 percent for 
service-connected scars of the right flank from SFW have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5821; 38 C.F.R. § 4.118, Diagnostic Code 
7804. 

3. A timely substantive appeal was not filed in connection 
with the February 18, 2002 rating decision, denying service 
connection for liver cirrhosis.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302-305 
(2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Initially, with regard to the veteran's claim that he filed a 
timely substantive appeal in connection with the February 
2002 rating decision, the Board observes that the claim must 
be denied as a matter of law.  There is no record of any 
communication from the veteran related to his appeal of that 
rating decision dated within one year of the rating decision 
or 60 days of the statement of the case (SOC).  Thus, there 
is no legal basis upon which this claim can be granted.  VA's 
General Counsel has held that in cases where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004); see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

With regard to his service connection and increased rating 
claims, VA must inform a claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims, the information and evidence that VA will seek to 
provide, and the information and evidence that the claimant 
is expected to provide, and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  This notice must also be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  In this case, he was 
provided with VCAA notification letters in July 2002 and 
January 2004 with regard to his increased rating claim and in 
March 2006, August 2006, October 2006, and December 2006, 
with regard to his service connection claim.  All except the 
January 2004 letter were sent prior to the correlated initial 
unfavorable AOJ decision on appeal.  
 
In reviewing the claims file, the Board observes that the 
VCAA notices issued in March 2006 and December 2006 addressed 
all elements defined in Pelegrini by informing the veteran of 
the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration, and requesting that he send any evidence in 
his possession to VA.  Additionally, these letters, as well 
as the August 2006 letter, advised him of the evidence 
necessary to substantiate a disability rating and effective 
date for that rating, in accordance with Dingess/Hartman v. 
Nicholson.  19 Vet. App. 473 (2006).   

As for the veteran's claim for an increased rating for his 
service-connected scar disability, in addition to the above, 
the Court of Appeals for Veterans Claims recently delineated 
specific notice requirements for increased compensation 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the Court held that section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The July 2002 notice advised the veteran of his and VA's 
responsibilities in developing his claim, but only the 
January 2004 letter provided him with the evidence necessary 
to support an increased rating.  Neither letter requested 
that he submit any evidence in his possession.  Additionally, 
the veteran was only first informed of the relevant scar 
diagnostic codes in the July 2002 statement of the case, and 
he was not informed of the applicable muscle diagnostic 
codes, or that he should submit evidence showing the impact 
of his disability on his daily life and employment.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Initially, the Board notes that the January 2004 letter 
informed the veteran that additional information or evidence 
was needed to support his claim and asked him to send the 
information or evidence to VA, and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  

Additionally, the January 2004 letter advised him that he 
must show that his service-connected scar disability had 
increased in severity, and was followed by a readjudication 
of the veteran's claim and a rating decision was issued in 
March 2004, thereby curing any timing issue with regard to 
notice the veteran received as to his increased rating claim.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), 
citing Mayfield, 444 F.3d at 1328.  

Finally, with regard to the requirements of notice under 
Vazquez-Flores, the Board observes that the veteran 
specifically addressed how his scar met the criteria for a 
higher rating in his January 2004 substantive appeal and 
discussed the muscular symptoms he was experiencing, as well 
as the effect of those symptoms on his daily life and 
employment at his VA examinations and March 2007 DRO hearing.  
Thus, the Board concludes that the veteran had knowledge of 
the evidence he needed to submit to support an increased 
rating for his service-connected scar disability.   For these 
reasons, the Board concludes that the failure to provide a 
fully VCAA compliant notice was harmless, and that to decide 
the appeal would not be prejudicial to the veteran.
   
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See id. at 41, citing Mayfield, 444 F.3d at 
1333.  Based on the above, the Board finds that further VCAA 
notice is not necessary prior to the Board issuing a 
decision. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, private medical records, Social 
Security Administration records, and the reports of October 
2002, April 2003, March 2006 and September 2006 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claim.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Bilateral hearing loss

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge and the 
Purple Heart, which denote combat experience.  Therefore, the 
veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  However, as noted above, the statute is intended 
to lighten the burden on the veteran who alleges an injury or 
disease during service that is otherwise not supported by the 
veteran's service records.  In this case, the veteran has not 
claimed that his bilateral hearing loss was not documented in 
his service medical records due to circumstances, conditions, 
or hardships coincident with this combat incident.  Nor is 
there any indication that his service records are incomplete 
as a result of his combat duty.  Further, as indicated 
herein, VA does not dispute the veteran's claim that he had 
in-service noise exposure.  Therefore, further consideration 
of the veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current bilateral hearing loss a disability or 
injury he suffered while he was in military service.  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has 
also held that VA regulations do not preclude service 
connection for a hearing loss that first met VA's definition 
of disability after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The veteran contends that his current bilateral hearing loss 
is a result of exposure to weapons fire and explosions while 
in service.  As a result, he argues that service connection 
is warranted for his bilateral hearing loss.

The Board observes that the veteran has reported acoustic 
trauma in the military from weapons fire and explosions of 
landmines and mortars.  Although the veteran's service 
medical records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his combat experience as discussed above.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  The September 2006 VA examiner also noted that 
his January 1966 entrance examination and April 1968 
separation examination revealed normal hearing acuity 
bilaterally.

Post-service records demonstrate diagnoses of bilateral 
hearing loss.  At the March 2006 VA examination, the examiner 
diagnosed moderate to severe sensorineural hearing loss 
bilaterally.  However, the Board notes that the examiner 
recommended that the veteran be reevaluated because of a 
disagreement between the veteran's speech recognition scores 
and his puretone thresholds.  Thus, the Board does not 
consider that this report reflects an accurate diagnosis.  

Nevertheless, at the September 2006 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
40
LEFT
35
30
35
45
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

The September 2007 VA treatment record indicates the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
50
50
LEFT
30
35
40
50
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
At both these evaluations, the veteran was diagnosed with 
mild to moderate sensorineural hearing loss bilaterally.  
Therefore, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
bilateral hearing loss.  The Board first considered whether 
service connection is warranted for bilateral hearing loss on 
a presumptive basis.  However, the record fails to show that 
the veteran manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in June 1968.  
As such, presumptive service connection is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss on a direct basis.  
However, while the veteran has a current diagnosis of 
bilateral hearing loss and is competent to describe his in-
service noise exposure, the record shows no complaint or 
diagnosis of hearing difficulty during active service or for 
many years thereafter.  The first complaint of hearing loss 
by the veteran was his March 2006 claim for service 
connection.  Moreover, the first documented post-service 
hearing test and clinical diagnosis of hearing loss for VA 
purposes is the March 2006 VA examination.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, the only opinion of record addressing the 
question of a relationship between the veteran's bilateral 
hearing loss and service is that of the September 2006 VA 
examiner.  She considered the veteran's reports of in-service 
noise exposure, but also noted the normal hearing acuity on 
his service entrance and separation examinations.  The 
examiner concluded that the veteran's hearing loss was not 
caused by or a result of military noise exposure.  

Therefore, no competent medical professional has attributed 
the onset of the veteran's bilateral hearing loss to his 
service.  The veteran's claim that his bilateral hearing loss 
is the result of his military service is supported solely by 
his own statements.  Thus, the evidence of a nexus or link 
between service and the veteran's bilateral hearing loss is 
limited to his own statements.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu.  In the absence of any 
competent evidence connecting the disorder to the veteran's 
time in service, the Board concludes that service connection 
for bilateral hearing loss is not warranted.  

III. Scars of the right flank from SFW

The veteran's service connected scars of the right flank from 
SFW are currently assigned a 10 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  The veteran contends 
that his scar causes stinging, cramping, and muscle spasms; 
thus, he contends that a higher rating is warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected scars.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which are 
set out below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected scars.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002.  The veteran filed his 
claim for an increased rating in March 2002.

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf 
v. USI Film Products, 511 U.S. 244 (1994).  In increased 
rating cases such as this one, where the rating criteria is 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; 
VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).  
However, as the veteran's claim was pending at the time of 
these regulatory amendments, he is entitled to the 
application of the criteria most favorable to his claim.  See 
Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, 
the most favorable version applies); Rodriguez v. Nicholson, 
19 Vet. App. 275, 287 (2005).

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as follows.  A 10 percent evaluation was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A 10 percent evaluation was warranted for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars could also be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).  

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assigned when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assigned when the area or areas exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, 
or neck, that are superficial, that do not cause limited 
motion, and that involve area or areas of 144 square inches 
(929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  Under Diagnostic Code 7805, other types of 
scars will be rated based on limitation of function of 
affected part.

Diagnostic Code 5321, applies to residuals of injury to 
Muscle Group XXI, the thoracic muscle group, pertaining to 
the muscles of respiration, is to be evaluated on the 
severity of the injury manifested.  For slight injury, a 
noncompensable rating is assigned.  A 10 percent rating is 
warranted for moderate injury.  Severe or moderately severe 
injury warrants a 20 percent rating.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
The history with regard to this sort of injury would include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability.  Objective findings should include minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Service medical records reveal that, in July 1967, the 
veteran received injuries from a fragmentary grenade to the 
right flank and right buttock with no nerve or artery 
involvement.  The wounds were cleaned, but the shrapnel was 
not removed.  Service medical records appear to indicate that 
the wounds were cleaned and bandaged on a daily basis for a 
month with the veteran returning to duty after each 
treatment.  Only the disability rating for the SFW to the 
right flank is on appeal.

At the October 2002 VA examination, the two scars on the 
right flank were observed to be circular, 0.75 cm. in 
diameter, overlying the rib cage, and about 3 cm. apart.  The 
examiner stated that the scars were adherent to the 
underlying tissue, superficial, stable, pale and atrophic, 
with mild depression of the contour surface, but no 
inflammation, keloid formation, or edema.  There was no 
inflexibility of the skin over the scar.  

The Board notes that the April 2003 VA examiner identified 
the muscle group (MG) affected by the shrapnel in the 
veteran's right flank as MG XXI.  The veteran had subjective 
complaints of pain and occasional muscle spasms in the right 
flank, occurring almost every day with the pain ranging from 
a 4 to an 8 on the pain scale.  Objectively, the examiner 
found the scars to be inconspicuous and barely visible.   
Although the examiner stated that muscle pain and cramping of 
the buttock appear to be the only symptoms attributable to 
the shrapnel, the Board finds that the actual evidence noted 
in the examination report shows that the reported muscle 
spasm and pain also involved the right flank.

The Board has considered all relevant evidence in determining 
the appropriate rating for the veteran's service-connected 
scars of the right flank from SFW.  Initially, the Board 
finds that under the rating criteria prior to August 30, 
2002, a rating under Diagnostic Code 7803 is not applicable 
as the scars do not show signs of poor nourishment or 
ulceration, and under the new criteria, such rating is not 
applicable because the scars are not unstable.  With regard 
to the revised criteria, the Board observes that the maximum 
rating under Diagnostic Codes 7802 and 7803 is 10 percent; 
thus, even if the veteran's scars met these criteria, a 
rating under these diagnostic codes would be of no benefit.

Additionally, based on the measurements observed at the 
October 2002 VA examination, the Board determines that the 
entire area covered by the two scars is approximately 3.5 cm.  
Under revised Diagnostic Code 7801, a rating in excess of 10 
percent is not warranted unless the entire area covered by 
the scars exceeds 39 square cm.  Finally, as the veteran does 
not exhibit limitation of motion due to his scar disability, 
a rating under Diagnostic Code 7805, under either the old or 
new criteria, is not warranted.  Thus, a rating in excess of 
10 percent for service-connected scars of the right flank 
from SFW is not warranted under the rating criteria for 
scars.

Additionally, the Board finds that a separate compensable 
rating under Diagnostic Code 5821 for injury to MG XXI is not 
supported by the evidence.  Specifically, the veteran's in-
service wound required only brief treatment prior to return 
to duty, and there were no reported complications of 
limitations of function afterward.  The related scars are 
superficial.  The evidence does not show that he experiences 
limitation of motion due to muscle injury or loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination or uncertainty of movement.  Thus, 
the veteran's symptomology corresponds with that of a slight 
muscle disability.  Under Diagnostic Code 5821, a slight 
muscle disability warrants a noncompensable rating.  Although 
the veteran has described pain, the overall picture of the 
veteran's disability from SFW does not more closely 
approximate a compensable rating under Diagnostic Code 5821.  
Without evidence that the wound was deep or through-and-
through and that the veteran experiences one or more of the 
cardinal signs of muscle disability, as well as loss of deep 
fascia, muscle tissue, or tonus, a compensable rating is not 
warranted. 

As indicated by the above discussion, the Board has 
considered alternate rating codes in evaluating the 
appropriate rating for the veteran's service-connected scar 
disability as required under Schafrath.  Additionally, the 
Board has noted the reports of pain by the veteran, but 
determines that there is no evidence of functional loss due 
to pain, weakness, or fatigability that supports a rating in 
excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
Thus, a rating in excess of 10 percent for service-connected 
scars of the right flank from SFW is denied.

III. Timely substantive appeal

Appellate review of a decision of the AOJ is initiated by a 
notice of disagreement and completed by a substantive appeal 
after an SOC is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  The SOC is then issued to the appellant, who 
is afforded a period of 60 days from the date the SOC is 
mailed to file the substantive appeal.  This may be extended 
for a reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-204; 20.300-
306 (2007).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  The 
date of mailing of the SOC will be presumed to be the same as 
the date of the SOC and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).  A 
substantive appeal consists of a VA Form 9 or other document 
containing the necessary information.  38 C.F.R. § 20.202.   

In the instant case, the rating decision denying service 
connection for liver cirrhosis was issued on February 18, 
2002.  The veteran was fully notified of his appellate rights 
at that time.  A notice of disagreement with that decision 
was received on February 27, 2002.  Thereafter, an SOC was 
issued on September 26, 2002.  The SOC was accompanied by a 
letter advising the veteran of the purpose of the SOC, the 
need to file a formal appeal and of the applicable time 
limits for filing his substantive appeal.  

In January 2004, the veteran filed a VA Form 9 in response to 
an SOC on another issue and stated that he also wanted to 
know what was going on with the liver claim he had sent.  
This statement is the first communication from the veteran 
related to this appeal after the September 2002 SOC.  Even if 
the Board construes this statement as sufficient to meet the 
requirements of a substantive appeal, it cannot be deemed 
timely.  Under the procedural posture of this issue, the 
veteran had until either February 18, 2003, one year after 
the issuance of the rating decision, or November 26, 2002, 60 
days after the issuance of the statement of the case, to 
submit his substantive appeal.  Consequently, even in 
contemplation of 38 C.F.R. § 20.305, the Board finds that the 
veteran did not file a timely substantive appeal in 
connection with the February 2002 rating decision.

The Board notes that the veteran has argued that he had 
submitted his appeal through an employee at a county 
Veterans' Affairs office who assisted him with the appeals 
process.  However, the fact remains that VA did not receive a 
formal appeal from the veteran within the requisite time 
frame.  Thus, the Board finds that the veteran did not file a 
timely substantive appeal, and his appeal as to this issue 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

IV. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral hearing loss and a rating in excess 
of 10 percent for his service-connected scars of the right 
flank from SFW.  Therefore, his claims must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  Although the veteran has 
indicated that his employment is affected by the impairment 
resulting from his right flank scar disability, the Board 
finds no evidence that the veteran's service-connected scars 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for service-connected scars 
of the right flank from SFW is denied.

A timely substantive appeal not having been filed in 
connection with the February 2002 rating decision, the appeal 
as to this issue is denied.


REMAND

The veteran contends that his service-connected peripheral 
neuropathy of the left and right lower extremities is worse 
than contemplated by the initially assigned 10 percent rating 
for each leg.  The Board determines that a remand is 
necessary for further development of the record.  

Specifically, the Board observes that an October 2007 letter 
from Dr. B.C. indicates that the veteran experiences pain and 
cramping in his legs that prohibits him from sitting more 
than 20 or 30 minutes at a time and that requires him to lie 
down.  After a review of the veteran's treatment records and 
VA examinations, the Board determines that the symptom of 
cramping could reflect a worsening of the veteran's 
symptomology with regard to his lower extremity neuropathic 
disabilities.  That being the case, the Board finds that a 
remand is required to afford the veteran another VA 
examination to determine the nature and severity of his 
service-connected peripheral neuropathy of the left and right 
lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

With regard to the veteran's claim for a TDIU rating, the 
Board notes that the United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The threshold 
determination for eligibility for a TDIU rating is based on 
the rating evaluations assigned to service-connected 
disabilities.  Thus, a decision on that claim is dependent on 
the outcome of the veteran's claim for increased ratings for 
service-connected peripheral neuropathy of the lower 
extremities.  Consequently, the claim for a TDIU rating is 
inextricably intertwined with the increased rating claims, 
and the claim of entitlement to a TDIU rating must be 
remanded to the AOJ in accordance with Harris.

Additionally, the Board notes that the VA Form 646 submitted 
in January 2008 on the veteran's behalf by his representative 
raises a new claim for an increased rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  For 
the same reasons as above, the outcome of his TDIU claim is 
dependent on the outcome of this new claim with regard to his 
service-connected PTSD.  Thus, the veteran's claim for an 
increased rating for his PTSD is inextricably intertwined 
with the TDIU claim, and must be adjudicated prior to further 
adjudication on the claim for a TDIU rating.  See id.

Accordingly, the case is REMANDED for the following action:

1.	Develop and adjudicate the veteran's 
claim for an increased rating for his 
service-connected PTSD.

2.	Afford the veteran another VA 
examination to determine the nature and 
severity of his service-connected 
peripheral neuropathy of the right and 
left lower extremities.  The claims 
file should be made available for 
review and the report should reflect 
that such review occurred.  All 
necessary tests and measurements should 
be performed. 

In addition to other relevant findings, 
the examination report should 
specifically address whether the 
symptom of cramping in the legs is at 
least as likely as not (50 percent or 
greater probability) a symptom of the 
veteran's service-connected peripheral 
neuropathy of the left and right lower 
extremities, and, if so, whether such 
symptomology constitutes a worsening of 
symptoms.

Further, the report should give an 
opinion as to the impact of the 
veteran's current symptomology on his 
ability to maintain substantially 
gainful employment, to include any 
limitations on his ability to function 
in any particular work capacity.  An 
opinion as to whether the veteran's 
symptoms of peripheral neuropathy are 
mild, moderate, or severe would be 
helpful.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating and TDIU claims should 
be readjudicated, to include all 
evidence received since the January 
2008 supplemental statement of the 
case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


